67 F.3d 295
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenny JAMES, Plaintiff-Appellant,v.Ronald P. GRAZIANI;  Beryl Tennant;  Junior Slaughter;  ChipPhillips;  Gary Neal;  Cicely Enos;  Paul Lambert;  DonaldSmith;  Lambert Echols;  Brian Schuck;  Dave Watkins;  ChuckStevens;  Mike Wiesel;  A. Thagarsia, Dr., in theirindividual and official capacities, Defendants-Appellees.Kenny JAMES, Plaintiff-Appellant,v.Ronald P. GRAZIANI;  Beryl Tennant;  Junior Slaughter;  ChipPhillips;  Gary Neal;  Cicely Enos;  Paul Lambert;  DonaldSmith;  Lambert Echols;  Brian Schuck;  Dave Watkins;  ChuckStevens;  Mike Wiesel;  A. Thagarsia, Dr., in theirindividual and official capacities, Defendants-Appellees.
Nos. 95-6507, 95-6661.
United States Court of Appeals, Fourth Circuit.
Sept. 13, 1995.

Kenny James, Appellant Pro Se.
Susan Gail Yurko, Furbee, Amos, Webb & Critchfield, Fairmont, West Virginia;  Michael Kozakewich, Jr., Steptoe & Johnson, Clarksburg, West Virginia;  William Eugene Galeota, Steptoe & Johnson, Morgantown, West Virginia;  Elisabeth H. Rose, Rose, Patten & Petty, L.C., Fairmont, West Virginia, for Appellees.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and denying Appellant's motion for reconsideration of that order.  We have reviewed the record and the district court's opinion and orders and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  James v. Graziani, No. CA-94-125-2 (N.D.W. Va.  Feb. 27, 1995;  Mar. 16, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED